DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/29/2021 has been entered.

Response to Arguments
Applicant’s amendments filed on 11/29/2021, by adding the limitation “configuring, by the mobile device and based on the physical arrangement of the set of beacons, wireless monitoring of connection events such that monitoring of one or more beacons included in the set of beacons is disabled, identifying, by the mobile device and based on the identification information, a beacon from among the set of beacons that is closest to the mobile device and is not included in the one or more beacons for which monitoring of connection events has been disabled” to independent claims 1, 8 and 15 overcome the rejections set forth in the Final Office Action dated 5/27/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Cosman (US 20130093627), discloses the features of determining, by a mobile device, that the mobile device has moved to a geographical area (see Par. 1, 12, 14, 17, 18, 19, 24), receiving, by the mobile device from the server, data indicating identification information for a set of beacons located within the geographical area (FIG. 2, 5, Par. 2, 13) and (ii) a physical arrangement of the 
Cosman further teaches a location service maintains a beacon database (e.g., or in a file or in memory) that includes the approximate location and range of each beacon 204. Based on the location of the geofence(s) of interest, the location service 208 can query or filter the beacon database to identify the beacons 204 that intersect or are contained within the geofence. See Par. 42, “After receiving or being notified of the set of beacons, the first processor 212 detects one or more beacons 204 proximate to the computing device 202 at 408 using a first positioning modality”).
 	Another close prior art, Quigley (US 20060287813), discloses providing, by the mobile device and to a server, a first indication that the mobile device has moved to the geographical area, and determining General Geographic area” and requesting and download of details of General Geographic  Area. See Par. 12, 29, 35, 69.  
Further, another close prior art, Wakabayashi (US 2016/0242111), discloses the features of establishing, by the mobile device, a connection to a particular beacon from among the set of beacons based on the identification information; providing, by the mobile device and to the server, a second indication that the mobile device has established a connection to the particular beacon (Par. 63 and 173).
However, prior art does not disclose or fairly suggest the detailed specifics of how specifically the configuration is done in such a way that the physical arrangement of the setoff beacons, wireless monitoring of connection events where monitoring of one or more beacons included in the set of beacons is disabled. 
More specifically the prior art does not disclose or fairly suggest that: "configuring, by the mobile device and based on the physical arrangement of the set of beacons, wireless monitoring of connection events such that monitoring of one or more beacons included in the set of beacons is disabled; identifying, 
Further, prior art does not disclose the limitation, "configuring, by the mobile device and based on the physical arrangement of the set of beacons, wireless monitoring of connection events such that monitoring of one or more beacons included in the set of beacons is disabled; 
identifying, by the mobile device and based on the identification information, a beacon from among the set of beacons that is closest to the mobile device and is not included in the one or more beacons for which monitoring of connection events has been disabled; establishing, by the mobile device, a connection to the beacon that is identified as being the closest to the mobile device; providing, by the mobile device and to the server, a second indication that the mobile device has established a connection to the beacon; receiving, by the mobile device and from the server, data indicating a particular type of content identified by the server to be associated with the beacon based at least on the second indication; and providing, for output on the mobile device, the particular type of content”, along with other limitations of the independent claim 8 and  prior art does not disclose or fairly suggest the limitation "configuring, by the mobile device and based on the physical arrangement of the set of beacons, wireless monitoring of connection events such that monitoring of one or more beacons included in the set of beacons is disabled; identifying, by the mobile device and based on the identification information, a 

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644